 1
                                                         JS-6
 2

 3

 4

 5

 6

 7

 8

 9                    UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA
11
     ITALIAN CONNECTION, INC.,           Case No.: 2:19-cv-06127-CJC-AGR
12
                                         Hon. Cormac J. Carney Presiding
13   Plaintiff,
                                           ORDER ON STIPULATION TO
14
     v.                                    DISMISS THE ACTION WITH
15                                         PREJUDICE
     ALTITUDE COLLECTION, LLC, et al.,
16

17   Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                     -1-
 1                                        ORDER:
 2        FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 3   ORDERED:
 4        1. This action is dismissed with prejudice; and,
 5        2. Each party is to bear its own costs and fees as incurred against one another.
 6        SO ORDERED.
 7

 8
     Date: March 6, 2020                  By:
 9                                                 HON. CORMAC J. CARNEY
10
                                                   U.S. DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -2-
